Dismissed and Memorandum Opinion filed September 23, 2014.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-14-00599-CR

                          HECTOR A. PENA, Appellant

                                          V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 212th District Court
                           Galveston County, Texas
                       Trial Court Cause No. 12CR3366

                  MEMORANDUM                       OPINION


      Appellant was convicted of criminally negligent homicide. Subsequently,
the trial court granted appellant’s motion for new trial.

      Generally, we only have jurisdiction to consider an appeal by a criminal
defendant when there has been a final judgment of conviction. See Workman v.
State, 170 Tex. Crim. App. 621, 343 S.W.2d 446, 447 (1961); McKown v. State,
915 S.W.2d 160, 161 (Tex. App. – Fort Worth 1996, no pet.). Because appellant
has been granted a new trial, there is no final conviction to appeal.

      Accordingly, we dismiss the appeal.


                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                          2